                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:21-cv-00094-MOC

In re: V.R. King Construction, LLC v. Y2 Yoga Cotswold, LLC et. al

 V.R. KING CONSTRUCTION, LLC                                )
                                                            )
                                                            )
                        Appellant,                          )
                                                            )
 Vs.                                                        )                  ORDER
                                                            )
 Y2 YOGA COTSWOLD, LLC ET. AL..,                            )
                                                            )
                        Appellees.                          )


       THIS MATTER is before the Court on a Memorandum to the District Court from the

Bankruptcy Clerk (#3), notifying the court that a transcript has not been ordered by Appellant

pursuant to Federal Bankruptcy Rule 8009(b). This Court now considers whether Appellant's

failure to comply with Federal Rule of Bankruptcy Procedure 8009 warrants dismissal of the

appeal under Federal Rule of Bankruptcy Procedure 8003(a).

       Federal Rule of Bankruptcy Procedure 8009(a)(1) requires an appellant to “file with the

bankruptcy clerk and serve on the appellee a designation of the items to be included in the record

on appeal and a statement of the issues to be presented” within fourteen (14) days after the

appellant files his notice of appeal. Rule 8009(b)(1) also requires the appellant to order, within

fourteen (14) days of filing the notice of appeal, “a transcript of such parts of the proceedings not

already on file as the appellant considers necessary for the appeal, and file a copy of the order with

the bankruptcy clerk; or file with the bankruptcy clerk a certificate stating that the appellant is not

ordering a transcript.” Rule 8003(a)(2) states that a “failure to take any step other than the timely

                                                  1



          Case 3:21-cv-00094-MOC Document 4 Filed 05/12/21 Page 1 of 3
filing of a notice of appeal does not affect the validity of the appeal, but is ground only for the

district court or BAP to act as it considers appropriate, including dismissing the appeal.” Therefore,

“[i]f an appellant violates one of the rules of bankruptcy procedure, the district court may dismiss

the appeal.” In re Weiss, 111 F.3d 1159, 1173 (4th Cir. 1997).

       Before a district court may dismiss an appeal pursuant to Rule 8003(a), “it must take at

least one of the following steps: 1) make a finding of bad faith or negligence; 2) give the appellant

notice and an opportunity to explain the delay; 3) consider whether the delay had any possible

prejudicial effect on the other parties; or 4) indicate that it considered the impact of the sanction

and available alternatives.” Id. The Fourth Circuit has observed that “the sanction of dismissal for

failure to comply with a non-jurisdictional, procedural guideline ... [is] a harsh sanction which a

district court must not impose lightly.” In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir.

1992). However, an appellant's negligent failure to comply with procedural requirements may lead

to dismissal of the entire appeal. Id.

       The Court will, therefore, provide appellant with an opportunity to make the required order

of a transcript and explain her prior failure prior to consideration of dismissal. Appellant is

cautioned that failure to respond as instructed in this Order will result in dismissal of the appeal.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Appellant shall order a transcript pursuant to

Federal Bankruptcy Rule 8009(b) and submit a statement to this Court explaining her initial failure

to do so. Both the order and the statement shall be due by May 21, 2021.




                                                  2



          Case 3:21-cv-00094-MOC Document 4 Filed 05/12/21 Page 2 of 3
                              Signed: May 11, 2021




                             3



Case 3:21-cv-00094-MOC Document 4 Filed 05/12/21 Page 3 of 3
